HOUGH, Circuit Judge
(after stating the facts as above). No bill of exceptions having been settled, we have nothing before us but the judgment roll, and the only point urged for reversal is that no count in the indictment states an offense against the United States. The substance of argument is that the act under which this indictment was found “extends the crime of larceny to interstate shipments”; wherefore it is urged that no indictment can be good that does not respond to the common-law tests for a good count in larceny.
One of such tests is said to be that the name of the owner of the stolen goods must be given, if it be not alleged that the true name of *518the actual owner or bailee was to the grand jurors unknown. For this proposition some support is thought to be found in Thompson v. United States, 256 Fed. 616, 167 C. C. A. 646, of which case it is enough to note that the indictment there considered was under Criminal Code, § 47 (Comp. St. § 10214), which punishes (inter alia) stealing “property of the United States.” It was therefore held that allegation and proof were necessary that that which was stolen did belong to the' United States.
The act of Congress on which this indictment is based does much more than extend the crime of larceny to interstate or foreign shipments. If that were all the act attempted, it would be wholly unnecessary; for no one can doubt that the crimes of larceny, robbery, or the like can as well be performed upon goods traveling from one state to another as upon those in their owner’s warehouse, or on such owner’s person, and such crimes could be and have been punished under state laws.
The essential object of this statute is to create, define, and punish the offense of abstracting or unlawfully having in possession goods while in interstate or foreign transit, and thereby interfering with interstate or foreign commerce. Under such a statute both counts of this indictment are sufficient, in that they describe the goods, specifically allege that they were in interstate transit, and give the name of the consignee and the locality of the offense.
Kasle v. United States, 233 Fed. 878, 147 C. C. A. 552, and Bloch v. United States, 261 Fed. 321, are sufficient authority for the indictment at bar.
.Judgment affirmed.